Title: To George Washington from Colonel Benedict Arnold, 27–28 October 1775
From: Arnold, Benedict
To: Washington, George



May it please your Excellency
Chaudier Pond, 27[-28]th Octor 1775

My last of the 13th Instant from the Portage to the Dead River, adviseing your Excellency of our proceeding I make no Doubt you have received. I then expected to have reached this place by the 24th Instant, but the excessive heavy Rains & bad Weather have much retarded our March. I have this minute arrived here with seventy Men, and met a person, on his return, whom I sent down some Time since to the French Inhabitants—he informs me they appear very friendly, and by the best Information he could get will very gladly receive us: He says they informed him General Schuyler had had a Battle with the regular troops at or near St Johns, in which the Latter lost,

in killed & wounded, near 500 Men, (This Account appears very imperfect) and that there were few or none of the King’s troops at Quebec, and no advice of our coming. Three Days since I left the principal part of the Detachment about eight Leagues below the great Carrying Place, and as our Provissions were short by reason of loosing a Number of loaded Batteaus at the Falls & rapid Waters, I ordered all the Sick & feeble to return, & wrote Colonels Enos & Green, to bring on in their Divisions, no more men than they could furnish with fifteen Days Provissions, and send back the Remainder to the Commissary, as the Roads prove much worse than I expected, and the Season may possibly be severe in a few Days. I am determined to set out immediately with four Batteaus & about fifteen Men, for Sartigan, which I expect to reach in three or four Days, in order to procure a Supply of Provissions, and forward back to the Detachment the whole of which I dont expect will reach there in less than eight or ten Days. If I find the Enemy are not apprised of our coming, and there is any Prospect of surprising the City, I shall attempt it as soon as I have a proper Number of Men up. If I should be disappointed in my prospect that Way, I shall wait the Arrival of the whole, and endeavour to cut off their Communication with Govr Carleton, who I am told is at Montreal.
Our March has been attended with an amazing Deal of Fatigue, which the Officers & Men have borne with Chearfulness. I have been much deceived in every Account of our Rout, which is longer, and has been attended with a Thousand Difficulties I never apprehended, but if crowned with Success, and conducive to the Public Good, I shall think it but trifling. As soon as I can get Time, shall send your Excellency a Continuation of my Journal. I am with the greatest Respect & Esteem Your Excellencys most obedient humble Servant

Benedt Arnold


Over the great carrying place & just ready to imbark 28. Octr 1775—Vizt Capt. D. Morgan, Smith, Hendrick, Dearborn, Hanchet, Goodrich, Ward, Thayer & Topham in haste—but five days provision left halt a[t] Chaudiere.

